<3rant, J.
(after stating the facts). An estate tail general is one “limited to a man and the heirs of his body, without any further specification.” 1 Washb. Real Prop. § 200. “To hold in fee tail or in tail, is ‘where a man holdeth certain lands or tenements to him and to his heirs of his body begotten;’ that is a general tail.” 3 Stroud’s Jud. Dic. 2004. See, also, 11 Am. & Eng. Enc. Law (2d Ed.), p. 371. The devise in this will created an estate tail general under all the authorities. It would be difficult to find language more appropriate to create such an estate. Estates tail are abolished by statute. 3 Comp. Laws, § 8785. This case is ruled by Goodell v. Hibbard, 32 Mich. 47, and Eldred v. Shaw, 112 Mich. 237.
The decree of the court is correct, and is affirmed, with costs to the complainant.
The other Justices' concurred.